Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-14 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed February 2, 2022. 

Response to Arguments
Applicant’s arguments, see pg. 6-7, filed May 5, 2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 (Dow in view of Fearnot) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Seale in view of Naka, as shown below. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fluid chamber” in relation to the inductive position sensor and the internal bladder of claim 1, and the “radio frequency” interacting with the motor windings, inductive position sensor, and the gearless voice-coil motor mechanism of claims 6-8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 5, the limitation “wherein the inductive position sensor is inductively coupled to the scan head imaging apparatus” is indefinite. It is unclear how the sensor is coupled to the apparatus when the apparatus comprises of the sensor itself. For the purpose of advancing prosecution, the examiner evaluates the limitation as the sensor being inductively coupled to something else within the apparatus. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-2, 5, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Seale (US 5844140 A, published December 1, 1998) in view of Naka (US 20130207517 A1, published August 15, 2013), hereinafter referred to as Seale and Naka, respectively. 
Regarding claim 1, Seale teaches an imaging scan head apparatus (Fig. 9 and 13; see col. 4, lines 51-53 – “The AimServo System of the present invention aligns an ultrasound beam by controlling an electromagnetically levitated rotor whose motions alter the beam path.”) comprising: 
a fluid chamber (Fig. 9d; see col. 32, lines 10-13 – “Also shown are the walls of housing 950 and ultrasound window 960, which completes the housing and containment of ultrasound-transmitting fluid (e.g., water).”), wherein the fluid chamber comprises: 
a gearless voice-coil motor mechanism comprising: 
a rigid mechanical assembly capable of moving within the fluid chamber (Fig. 13; see col. 15, lines 16-21 – “…where the transducer 1301 rides on the AimServo rotor 1302 [rigid mechanical assembly], it is apparent that rotational alignment of the rotor (double curved arrows 1303) will directly control beam alignment, while translation of the rotor (double straight arrows 1304) perpendicular to the beam path will control beam position.”; see col. 42, lines 42-44 – “…a housing including an inner shell 1322, surrounding the rotor, to be filled with water or other fluid to buoy the rotor…”) comprising: 
one or more transducer elements (Fig. 9d, transducer 1010); and 
motor windings (Fig. 9d, coils 930, 931, 932, and 940 as motor windings); and 
one or more motor magnets physically separated from the rigid mechanical assembly (Fig. 9d, magnets 910, 912, and 922 as motor magnets, and separated from transducer 1010 and coils (motor windings) 930, 931, 932, and 940); 
an inductive position sensor (Fig. 13, hall effect sensors 1340-1347 as inductive position sensors; see col. 42, lines 51-53 – “…eight hall effect sensors, 1340 through 1347, which collectively over determine the five coordinates of rotor position.”); and 
wherein the one or more transducer elements are capable of moving within the fluid chamber when a current is passed through the motor windings in a presence of a magnetic field generated by the one or more motor magnets (see col. 17, lines 62-63 – “…a rotor consisting of magnet 305 and ultrasound transducer 306…”; see col. 18, lines 14-17 – “Magnetic torques to tilt the rotor arise from the magnetic fields of coils [motor windings] 320, 321, and 322 (this last not visible) interacting with permanent magnet 305.”); and 
wherein the one or more transducer elements, the one or more motor magnets, and the inductive position sensor are separated by a physical distance from one another (Fig. 13, where transducer 1301, permanent magnet 1305 (motor magnet), and hall effect sensors 1340-1347 (inductive position sensors) are separate from each other).  
Seale does not explicitly teach where the imaging scan head apparatus includes an internal bladder.
Whereas, Naka, in the same field of endeavor, teaches where the imaging scan head apparatus includes an internal bladder (Fig. 1, imaging scan head apparatus (ultrasonic transducer 200) includes internal space 101 as the internal bladder; see para. 0037 – “…the first volume compensation mechanism 12 disposed in the first internal space 101 is operated in atmospheric pressure.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging scan head apparatus, as disclosed in Seale, by including to the imaging scan head apparatus an internal bladder, as disclosed in Naka. One of ordinary skill in the art would have been motivated to make this modification in order to prevent deformation due to the internal pressure of the probe housing, as taught in Naka (see para. 0037). 
Furthermore, regarding claim 2, Seale further teaches wherein the one or more transducer elements are configured to provide two-dimensional (2D) or three- dimensional (3D) imaging (see col. 22, lines 33-36 – “By varying the range-gating depth, effectively raising and lowering the imaging plane 410, and re-mapping the velocity profile to redefine the aortic cross-section, the 3-dimensional shape of the ascending aorta can be mapped…”).  
Furthermore, regarding claim 5, Seale further teaches wherein the inductive position sensor is inductively coupled to the scan head imaging apparatus (see col. 38, lines 61-63 – “The resulting shift in vertical position of sense coil 1223 causes an imbalance in the inductive coupling between 1223 and drive coils 1270 and 1271.”).
Furthermore, regarding claim 9, Naka further teaches wherein the internal bladder is a compressible gas-filled bladder (Fig 2A-2B, where the air in internal space 101 is compressible due to the expansion of the volume compensation mechanism 12; see para. 0044 – “…the gas (the air) in the second internal space 102 is isolated from the gas in the first internal space 101…”). 
Furthermore, regarding claim 10, Naka further teaches wherein the internal bladder is configured to compensate for or regulate thermal expansion or compression of acoustic transmission fluid contained within the fluid chamber (see para. 0036 – “FIG. 2A illustrates a state where the volume of the ultrasonic propagation liquid becomes contracted due to such as falling of an ambient temperature at usage, causing contraction of the first volume compensation mechanism 12. FIG.2B illustrates a state where the volume of the ultrasonic propagation liquid expands due to such as rising of the usage temperature, causing expansion of the first volume compensation mechanism 12.” Where the usage temperature is related to the temperature of the acoustic transmission fluid within the fluid chamber (ultrasonic propagation liquid L in an ultrasonic propagation liquid chamber 100), and where the internal bladder [internal space 101] is related to the volume compensation mechanism 12).
	The motivation for claims 9-10 was shown previously in claim 1. 

	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Seale in view of Naka, as applied to claim 1 above, and in further view of Iddan (WO 2010140126 A2, published December 9, 2010), hereinafter referred to as Iddan.
Regarding claim 3, Seale in view of Naka teaches all of the elements disclosed in claim 1 above. 
Seale in view of Naka teaches a scan head imaging apparatus with a fluid chamber, but does not explicitly teach ultrasound front-end electronics within the fluid chamber in a manner that provides for a decrease in size of the scan head imaging apparatus as compared with a scan head imaging apparatus with ultrasound front-end electronics outside of the fluid chamber.  
Whereas, Iddan, in the same field of endeavor, teaches ultrasound front-end electronics within the fluid chamber in a manner that provides for a decrease in size of the imaging apparatus as compared with imaging apparatus with ultrasound front-end electronics outside of the fluid chamber (Fig. 2, electronic components 32 within fluid chamber 30 of capsule 10).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scan head imaging apparatus, as disclosed in Seale in view of Naka, by including ultrasound front-end electronics within the fluid chamber in a manner that provides for a decrease in size of the imaging apparatus as compared with imaging apparatus with ultrasound front-end electronics outside of the fluid chamber, as disclosed in Iddan. One of ordinary skill in the art would have been motivated to make this modification in order to have a relatively small dimension of the capsule to employ high frequency in order to achieve high radial and tangential resolution, as taught in Iddan (see para. 0032).
Furthermore, regarding claim 4, Iddan further teaches ultrasound front-end electronics within the fluid chamber providing for a reduction in a complexity of, an amount of, or a number of electrical interconnects within or related to the scan head imaging apparatus (Fig. 2, electronic components 32 within fluid chamber 30).
The motivation for claim 4 was shown previously in claim 3.

Claims 6-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Seale in view of Naka, as applied to claim 1 above, and in further view of Mehi et al. (US 7225678 B2, published August 14, 2007), hereinafter referred to as Mehi. 
Regarding claim 6, Seale in view of Naka teaches all of the elements disclosed in claim 1 above. 
Seale in view of Naka teaches an inductive position sensor, but does not explicitly teach wherein the inductive position sensor is capable of measuring a radio frequency signal transmitted by the inductive position sensor to determine an angular position of the motor windings.  
Whereas, Mehi, in the same field of endeavor, teaches wherein the inductive position sensor is capable of measuring a radio frequency signal transmitted by the inductive position sensor to determine an angular position of the motor windings (Fig. 3-4; see col. 11, lines 12-19, 28-35 — “…the Lorentz forces generated by the currents in rotor coil portion 10a and rotor coil portion 10b act in the same sense, causing the rotor assembly 5 to rotate... All this time, the position encoder 128 reads the encoder code track 12 and determines the position of the transducer 8 relative to the two end-of travel events indicated by the Hall sensors 13…using the signals from the position encoder 128 for positional feedback.”; see col. 14, lines 1-4 — “The circuit board 224 includes a motor control element, position monitoring circuit and communicates RF signals between the transducer and the processing elements in the ultrasound system 131 (see FIG. 1B).” Where the inductive angular sensor is equated to the Hall sensors 13, rotor windings is equated to the rotor coil portions 10a and 10b).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inductive angular position sensor, as disclosed in Dow in view of Fearnot, by having the inductive angular position sensor measure a radio frequency signal transmitted by the inductive position sensor to determine an angular position of the motor windings, as taught in Mehi. One of ordinary skill in the art would have been motivated to make this modification in order to allow the apparatus to provide real-time ultrasound images having a spatial resolution in excess of 30 um, as taught in Mehi (see col. 12, lines 20-24).
Furthermore, regarding claim 7, Mehi further teaches wherein the radio frequency signal is capable of being transmitted directly to the rotor windings (see col. 11, lines 12-19 — “Referring again to FIGS. 3A, 3B and 4 during operation of the scanhead 106, when a direct current (DC) voltage signal is applied through the rotor coil 10 through the coax cable 14, the Lorentz forces generated by the currents in rotor coil portion 10a and rotor coil portion 10b act in the same sense…; see col. 14, lines 1-4 — “The circuit board 224 includes a motor control element, position monitoring circuit and communicates RF signals between the transducer and the processing elements in the ultrasound system 131 (see FIG. 1B).” Where the rotor windings is equated to the rotor coil portions 10a and 10b). 
Furthermore, regarding claim 8, Mehi further teaches wherein the inductive angular position sensor is configured to directly integrate or communicate with, by way of a radio frequency signal transmitted by the inductive angular position sensor, one or more electronics or receivers of the gearless voice-coil motor mechanism (see col. 11, lines 12-19, 28-35 — “Referring again to FIGS. 3A, 3B and 4 during operation of the scanhead 106, when a direct current (DC) voltage signal is applied through the rotor coil 10 through the coax cable 14, the Lorentz forces generated by the currents in rotor coil portion 10a and rotor coil portion 10b act in the same sense... All this time, the position encoder 128 reads the encoder code track 12 and determines the position of the transducer 8 relative to the two end-of-travel events indicated by the Hall sensors 13. The control system can now drive the transducer 8 back and forth over whatever path and velocity profile is programmed into the controller, using the signals from the position encoder 128 for positional feedback.”; see col. 14, lines 1-4 — “The circuit board 224 includes a motor control element, position monitoring circuit and communicates RF signals between the transducer and the processing elements in the ultrasound system 131 (see FIG. 1B).” Where the inductive angular sensor is equated to the Hall sensors 13, rotor windings is equated to the rotor coil portions 10a and 10b, and electronics of the motor is equated to the motor control element).
Furthermore, regarding claim 11, Mehi further teaches componentry with magnetic permeabilities capable of improving functionality or increasing performance capabilities of the gearless voice-coil motor mechanism as compared with a gearless voice-coil motor mechanism without componentry with magnetic permeabilities (see col. 11, lines 12-19- “…the Lorentz forces generated by the currents in rotor coil portion 10a and rotor coil portion 10b act in the same sense, causing the rotor assembly 5 to rotate either clockwise or anti-clockwise about the pivot bearings 4...”; see col. 8, lines 44-51 — “The rotor assembly 5 moves back and forth in the gap between the two magnets 28, 28a. The south pole of magnet 28 faces the north pole across the gap of magnet 28a. The north pole of magnet 28 faces the south pole of magnet 28a. There are two pole gaps between the facing magnets 28, 28a, polarized in opposite directions.” Where the componentry with magnetic permeabilities are magnets 28 and 28a, and the magnets can increase performance capabilities of the rotor assembly (motor) by having the magnets rotate the rotor assembly in a precise manner).
Furthermore, regarding claim 12, Mehi further teaches magnetic permeability componentry capable of increasing signal-to-noise ratio measured by the inductive angular position sensor (see col. 10, lines 12-16 — “Two Hall sensors 13 are placed in the housing of the scanhead 106 so that they sense the travel of the pivot tube 6 past their respective sensors 13. The sensors 13 are placed so that they produce a signal at the maximum safe travel [signal-to-noise ratio] of the torque motor 130.”; see col. 12, lines 64-67, col. 13, lines 1-7 — “The torque motor 130 produces large torque force with little current draw because the non-moving field magnets 28 and 28a are relatively large and are made of a high energy product material. Such as, but not limited to, neodymium iron-boron, which maintains a very high B field across the rotor windings 24. Another benefit of using a moving coil type motor is that the rotor mass, and rotational inertia, can be minimized, which helps to reduce power consumption and vibration.” Where the componentry with magnetic permeabilities are magnets 28 and 28a, and the magnets can increase signal-to-noise ratio measured by sensor by reducing power consumption and vibration). 
Furthermore, regarding claim 13, Mehi further teaches an apparatus further comprising soft magnetic materials capable of providing partial or complete immunity from or mitigation of external sources of magnetic interference (see col. 8, lines 37-45 — “Referring to FIG. 3B and FIG. 4…Field magnets 28 and 28a are bonded to the backing iron plates 2 and 2a, respectively. The field magnets 28 and 28a are magnetized through their thin direction, normal to their facing sides.” Where the soft magnetic material is equated to backing iron plates 2 and 2a, and the iron plates can prevent external sources of magnetic interference). 
Furthermore, regarding claim 14, Mehi further teaches an apparatus further comprising soft magnetic materials capable of improving or increasing efficiency or performance of the gearless voice-coil motor mechanism or a motor magnetic circuit as compared with a gearless voice-coil motor mechanism or a motor magnetic circuit without soft magnetic materials (see col. 8, lines 37-45 — “Referring to FIG. 3B and FIG. 4, the backing iron plates 2 and 2a are attached on the inside face of the side plates 1a and 1b. Field magnets 28 and 28a are bonded to the backing iron plates 2 and 2a, respectively. The field magnets 28 and 28a are magnetized through their thin direction, normal to their facing sides. Each magnet 28, 28a has four poles; half of each face is a north pole and the other half is a south pole. The rotor assembly 5 moves back and forth in the gap between the two magnets 28, 28a.” where the soft magnetic material is equated to backing iron plates 2 and 2a, and the iron plates can allow for the magnets to move the rotor assembly (motor) back and forth in a precise manner). 
The motivation for claims 7-8 and 11-14 was shown previously in claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wickline et al. (US 20070293761 A1, published December 20, 2007) discloses an ultrasound probe with a transducer mounted inside a fluid chamber, and a volume compensation balloon attached to the fluid chamber and is partially filled with acoustic fluid at nominal temperatures.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.C./Examiner, Art Unit 3793    
/Oommen Jacob/Primary Examiner, Art Unit 3793